TORRUELLA, Circuit Judge
(Reserving and Dissenting).
The circumstances that force me to state my views at this time leave me no alternative but to partially emulate Justice Felix Frankfurter’s response to similar constraints, about which he stated:
Time is required not only for the primary task of analyzing in detail the materials on which the Court relies. It is equally required for adequate reflection upon the meaning of these materials and their bearing on the issues now before the Court. Reflection is a slow process. Wisdom, like good wine, requires maturing.
Moreover, the judgments of this Court are collective judgments. They are neither solo performances nor debates between two sides, each of which has its mind quickly made up and then closed. The judgments of this Court presuppose full consideration and reconsideration by all of the reasoned views of each. Without adequate study there cannot be adequate reflection. Without *7adequate reflection there cannot be adequate deliberation and discussion. And without these, there cannot be that full interchange of minds which is indispensable to wise decision and its persuasive formulation.
The circumstances being what they are, I am forced, deeply as I regret it, to reserve for a later date [the full] expression of my views.
Reid v. Covert, 351 U.S. 487, 492, 76 S.Ct. 880, 100 L.Ed. 1352 (1956) (Frankfurter, J., reserving).
This solution is, of course, hardly a satisfactory one, as it would leave me, an active member of this Court, without an effective voice and vote at a crucial juncture in this proceeding — a result which affects the substantive rights of the parties to this appeal. I believe that the parties are entitled to the benefit of my views, even if they are considered to be in error by some of my colleagues.
Although I am in substantial agreement with the views expressed by Judge Lipez in his excellent dissent, I am also deeply concerned by the serious policy, procedural, and substantive issues raised by the unwarranted haste which has characterized this en banc proceeding. Accordingly, I must state my views, even if in a preliminary and incomplete fashion.
The convocation of this particular en banc proceeding highlights the whimsical and uneven manner in which this circuit often applies the rehearing rules. Indeed, both the granting and denying of petitions for these extraordinary proceedings evince a double-standard with respect to which issues are deemed meritorious of such review. See, e.g., Cerqueira v. American Airlines, 520 F.3d 20, No. 07-1824, 2008 WL 541642 (1st Cir. Feb. 29, 2008) (Torruella, J., dissenting). Time constraints do not allow for an exhaustive inventory of this asseveration, but the circumstances of this present appeal demonstrate one such example.
In this case, before either the appellant or the appellee had the opportunity to seek en banc review, the court undertook a rather unusual procedure and ordered en banc rehearing sua sponte. The appeal thus metamorphosed into one more relevant to, and reflective of, a judicially fueled agenda. That agenda became evident in light of the Government’s own change of heart: both sides now agree that Rule 32(h) applies to post -Booker variances. Furthermore, the issue for which the en banc court was convened is presently before the Supreme Court, see United States v. Irizarry, 458 F.3d 1208 (11th Cir.2006), cert. granted, — U.S.-, 128 S.Ct. 828, 169 L.Ed.2d 625 (2008), and will most likely be decided in a definitive way before June. At a minimum, circumstances would seem to counsel awaiting the decision of the Supreme Court rather than unnecessarily investing our limited judicial resources on this one.
In any event, I am opposed to the majority’s disregard for the unequivocal language of Rule 32(h) and the clear mandate of the Supreme Court in Burns v. United States, 501 U.S. 129, 111 S.Ct. 2182, 115 L.Ed.2d 123 (1991). Specifically, in Bums, the Court observed that the purpose of Rule 32 was to promote “focused, adversarial resolution of the legal and factual issues.” Id. at 137, 111 S.Ct. 2182. The Court recognized that in the absence of notice, parties would make arguments “in a random and wasteful way by trying to anticipate and negate every conceivable ground on which the district court might choose to depart on its own initiative” or, worse yet, “the parties [may] not even try to anticipate such a development,” and leave the contemplated grounds untested by the adversarial process. Id.
*8The majority’s opinion substitutes these requirements with what is, in effect, an unauthorized rule-making amendment to Rule 32 by this court. The majority has concocted a vague standard for pre-sentence notice which will inevitably lead to interminable litigation as to what a “competent and reasonably prepared counsel” would have anticipated. Op. at 5. This will undoubtedly have the effect of causing more delay and a greater waste of judicial resources than the occasional continuance forecast by the majority’s opinion were the Rule 32 standard to be followed. See Op. at 4-5. The fact is that such continuances might be necessary in only a handful of cases.6 In any event, the postponement of sentencing is a minor inconvenience to the judicial system when weighed against the basic due process protections afforded by the Rule 32 notice requirements. See Bums, 501 U.S. at 138, 111 S.Ct. 2182 (noting that “were we to read Rule 32 to dispense with notice, we would then have to confront the serious question whether notice in this setting is mandated by the Due Process Clause” (emphasis added)). I dissent.

. Of the federal post-Booker cases, only 1.5% of cases had sentences above the Guidelines and only 11.9% were below (53.5% of which arose in the five circuits which already require the Rule 32 notice). See U.S. Sentencing Comm'n, 4th Quarter Report (2006), available at http://www.ussc.gov/sc_cases/ Quarter_Report_4th_07.pdf.